Exhibit 10.3

 

AMENDMENT NO. 1

 

AMENDMENT NO. 1 (this "Amendment No. 1") dated as of January 3, 2008 among LEGG
MASON, INC. (the "Borrower"), the Lenders executing this Amendment No. 1 on the
signature pages hereto and Citibank, N.A., in its capacity as administrative
agent (the "Administrative Agent") under the Credit Agreement referred to below.

WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are parties to a 5-Year Revolving Credit Agreement dated as of October 14, 2005
(as amended and supplemented and in effect immediately prior to the date hereof,
the "Credit Agreement"), providing, subject to the terms and conditions thereof,
for revolving credit loans to the Borrower; and

WHEREAS, each of the financial institutions listed under the heading "New
Lenders" on the signature pages hereto (each, a "New Lender") wishes to become a
party to the Credit Agreement as a "Lender" thereunder with the applicable
Commitment set forth in Schedule I attached hereto.

NOW THEREFORE, the parties hereto wish now to amend the Credit Agreement in
certain respects, and, accordingly, the parties hereto hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 1,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to "this Agreement" (and
indirect references such as "hereunder", "hereby", "herein" and "hereof") shall
be deemed to be references to the Credit Agreement as amended hereby.

2.02. Certain Defined Terms. The following definitions set forth in Section 1.01
of the Credit Agreement shall be amended to read in their entirety as follows:

"Amendment No. 1" means Amendment No. 1 to this Agreement dated as of January 3,
2008 among the Administrative Agent, the Lenders party thereto and the Borrower.

"Amendment No. 1 Effective Date" means January 3, 2008.

"Applicable Facility Fee Rate" means, while any particular Rating Level applies,
the rate per annum set forth below opposite the reference to such Rating Level:

Rating Level

Applicable Facility Fee Rate

Rating Level 1

0.070%

Rating Level 2

0.100%

Rating Level 3

0.125%



-2-



Rating Level 4

0.150%

Rating Level 5

0.175%

provided

that if at any time the Debt Ratings of Moody's and S&P would lead to different
Rating Levels, the "Applicable Facility Fee Rate" will be determined based on
the Rating Level one above the lower Rating Level (Rating Level 1 being the
highest and Rating Level 5 being the lowest). Each change in the Applicable
Facility Fee Rate resulting from a Rating Level Change shall be effective on the
date on which such Rating Level Change is first announced by Moody's or S&P, as
the case may be.



"Applicable Margin" means:

(a)  for any Base Rate Loan, 0.000% per annum; and

(b)  for any Eurodollar Rate Loan and while any particular Rating Level applies,
the rate per annum set forth below opposite the reference to such Rating Level:

Rating Level

Applicable Margin

Rating Level 1

0.330%

Rating Level 2

0.400%

Rating Level 3

0.475%

Rating Level 4

0.550%

Rating Level 5

0.700%

provided that if at any time the Debt Ratings of Moody's and S&P would lead to
different Rating Levels, the "Applicable Margin" will be determined based on the
Rating Level one above the lower Rating Level (Rating Level 1 being the highest
and Rating Level 5 being the lowest). Each change in the Applicable Margin
resulting from a Rating Level Change shall be effective on the date on which
such Rating Level Change is first announced by Moody's or S&P, as the case may
be.

"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Loans to the Borrower in an aggregate amount at any one time outstanding
up to the amount set forth opposite such Lender's name on Schedule I or, if such
Lender has entered into an Assignment and Assumption, set forth for such Lender
in the Register, as such amount may be reduced pursuant to Section 2.04(b). The
aggregate amount of the Lenders' Commitments as of the Amendment No. 1 Effective
Date is $1,000,000,000.

"Fee Letter" means the Fee Letter dated June 22, 2005, between the Borrower and
Citigroup Global Markets Inc., providing for, among other things, the payment of
certain fees in connection with this Agreement, and the Fee Letter dated
November 26, 2007, between the Borrower and Citigroup Global Markets Inc.,
providing for, among other things, the payment of certain fees in connection
with certain amendments to this Agreement.

"Lender" means each bank or other financial institution listed on the signature
pages hereof and each Person that shall become a party hereto pursuant to
Section 2.16(b) or 8.06(b). Unless the context shall otherwise require, on and
after the Amendment No. 1 Effective Date, the term "Lender" shall include each
New Lender (as defined in Amendment No. 1).



-3-



2.03. Schedules. Schedule I of the Credit Agreement is hereby amended in its
entirety to read as set forth in Schedule I attached hereto.

Section 3. Representations and Warranties. The Borrower represents and warrants
to the Lenders (including the New Lenders) and the Administrative Agent, as to
itself and each of its subsidiaries, that (a) the representations and warranties
set forth in Article IV of the Credit Agreement (except (x) to the extent
relating to the class action litigations described in the Form 10-K of the
Borrower for the fiscal year ended March 31, 2007, Section 4.01(f)(i) thereof,
and (y) to the extent relating to the Transaction Agreement and the transactions
contemplated thereby, Section 4.01(f)(ii) thereof, and provided that for
purposes of this Section 3, the date referred to in the last sentence of Section
4.01(e) thereof shall be deemed to be March 31, 2007 instead of March 31, 2005),
and in each of the other Loan Documents, are true and correct in all material
respects on the date hereof as if made on and as of the date hereof (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be true and correct in all
material respects as of such specific date), and as if each reference in said
Article IV to "this Agreement" included reference to this Amendment No. 1 and
(b) no Default or Event of Default has occurred and is continuing.

Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions:

4.01. Execution. The Administrative Agent shall have received counterparts of
this Amendment No. 1 executed by the Borrower, the Lenders party to the Credit
Agreement constituting the Majority Lenders, each of the New Lenders and each
Lender whose Commitment is increasing pursuant to this Amendment No. 1 (each, an
"Increasing Lender").

4.02. Amendment Fees. The Administrative Agent shall have received for the
account of each New Lender and Increasing Lender the fees specified in the Fee
Letter dated as of November 26, 2007, as amended, between the Borrower and
Citigroup Global Markets Inc.

4.03. Opinion of Counsel to Borrower. The Administrative Agent shall have
received favorable opinions of counsel for the Borrower (which counsel shall be
reasonably satisfactory to the Administrative Agent), in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
(including as to the enforceability of this Amendment No. 1 and the Credit
Agreement as amended hereby, the valid organization, good standing and due
authorization of the Borrower, and the lack of any conflicts of the Borrower
(including with respect to any material agreements)) as the Administrative Agent
shall reasonably request.

4.04. Reallocation of Advances. If any Loans shall be outstanding, the Borrower
shall have borrowed from each of the New Lenders and the Increasing Lenders, and
the New Lenders and the Increasing Lenders shall have made Loans to the Borrower
(in the case of Eurodollar Rate Loans, with Interest Period(s) ending on the
date(s) of any then outstanding Interest Period(s)), and (notwithstanding the
provisions of the Credit Agreement requiring that borrowings and prepayments be
made ratably in accordance with the principal amounts of the Loans held by the
Lenders) the Borrower shall have prepaid Loans held by the Lenders in such
amounts as may be necessary, together with any amounts payable under Section
2.17 of the Credit Agreement as a result of such prepayment, so that after
giving effect to such Loans and prepayments, the Loans (and Interest Period(s)
of Eurodollar Rate Loan(s)) shall be held by the Lenders pro rata in accordance
with the respective amounts of their Commitments (as modified hereby).



-4-



4.05. Other Documents. The Borrower shall have delivered such other documents as
the Administrative Agent may reasonably request.

Section 5. New Lenders. Upon the satisfaction of the conditions precedent set
forth in Section 4 hereof, each New Lender shall be deemed to be, and shall have
all of the rights and obligations of, a "Lender" under the Credit Agreement.

Section 6. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 1 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 1 by signing any such counterpart. Delivery of a
counterpart by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. This Amendment No. 1 shall be governed by,
and construed in accordance with, the law of the State of New York.



-5-



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

 

                                          

                                         

LEGG MASON, INC.

 

 

 

 

   

By:

/s/ Charles J. Daley, Jr.









 

 

 

Name: Charles J. Daley, Jr.

 

 

 

Title: Senior Vice President, Chief

 

 

 

Financial Officer and Treasurer

     



-6-



                                          

                                         

CITIBANK, N.A.,

   

as Administrative Agent

 

 

 

 

   

By:

/s/ Kevin A. Ege









 

 

 

Name: Kevin A. Ege

 

 

 

Title: Vice President



-7-



   

LENDERS

     

                                          

                                         

CITIBANK, N.A.,

 

 

 

 

   

By:

/s/ Kevin A. Ege









 

 

 

Name: Kevin A. Ege

 

 

 

Title: Vice President

               

BANK OF AMERICA, N.A..

 

 

 

 

   

By:

/s/ Hichem Kerma









 

 

 

Name: Hichem Kerma

 

 

 

Title: Assistant Vice President

               

THE BANK OF NEW YORK

 

 

 

 

   

By:

/s/ Michael Pensari









 

 

 

Name: Michael Pensari

 

 

 

Title: Vice President

                   

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

   

By:

/s/ Kathleen Bowers









 

 

 

Name: Kathleen Bowers

 

 

 

Title: Director

           

By:

/s/ Valerie Shapiro









 

 

 

Name: Valerie Shapiro

 

 

 

Title: Assistant Vice President

                   

JPMORGAN CHASE BANK, N.A.

 

 

 

 

   

By:

/s/ James R. Coffman









 

 

 

Name: James R. Coffman

 

 

 

Title: Executive Director

                   

STATE STREET BANK AND TRUST COMPANY

 

 

 

 

   

By:

/s/ James H. Reichert









 

 

 

Name: James H. Reichert

 

 

 

Title: Vice President

       



-8-



   

MERRILL LYNCH BANK USA

 

 

 

 

   

By:

/s/ Louis Alder









 

 

 

Name: Louis Alder

 

 

 

Title: Director

               

SUMITOMO MITSUI BANKING CORPORATION

         

By:

/s/ William M. Ginn









 

 

 

Name: William M. Ginn

 

 

 

Title: Executive Officer and
General Manager

                   

RBS CITIZENS, NATIONAL ASSOCIATION

         

By:

/s/ Cindy Chen









 

 

 

Name: Cindy Chen

 

 

 

Title: Senior Vice President

                   

MANUFACTURERS & TRADERS TRUST CO.

         

By:

/s/ Lynn S. Manthy









 

 

 

Name: Lynn S. Manthy

 

 

 

Title: Assistant Vice President

                   

PNC BANK, NATIONAL ASSOCIATION

         

By:

/s/ Kirk Seagers









 

 

 

Name: Kirk Seagers

 

 

 

Title: Vice President

                   

WELLS FARGO BANK, NATIONAL ASSOCIATION

         

By:

/s/ Robert P. Fialkowski









 

 

 

Name: Robert P. Fialkowski

 

 

 

Title: Senior Vice President

       



-9-



   

NEW LENDERS

         

HSBC BANK USA, NATIONAL
ASSOCIATION

         

By:

/s/ Jay Lipman









 

 

 

Name: Jay Lipman

 

 

 

Title: Vice President

                   

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH

         

By:

/s/ Jay Chall









 

 

 

Name: Jay Chall

 

 

 

Title: Director

           

By:

/s/ Markus Frenzen









 

 

 

Name: Markus Frenzen

 

 

 

Title: Assistant Vice President

                   

FIFTH THIRD BANK

         

By:

/s/ Randolph J. Stierer









 

 

 

Name: Randolph J. Stierer

 

 

 

Title: Vice President

                   

SOCIETE GENERALE

         

By:

/s/ Edith L. Hornick









 

 

 

Name: Edith L. Hornick

 

 

 

Title: Managing Director

               



 

 

 

SCHEDULE I



 

Lenders and Commitments

 

LENDER

COMMITMENT

Citibank, N.A.

$154,166,666.66

Bank of America, N.A.

$111,250,000.17

JPMorgan Chase Bank, N.A.

$111,250,000.17

The Bank of New York

$91,666,666.67

PNC Bank, National Association

$70,833,333.33

Deutsche Bank AG New York Branch

$66,666,666.67

State Street Bank and Trust Company

$54,166,666.67

Credit Suisse, Cayman Islands Branch

$50,000,000.00

Manufacturers & Traders Trust Co.

$45,833,333.33

Sumitomo Mitsui Banking Corporation

$43,750,000.00

HSBC Bank USA, National Association

$41,666,666.67

RBS Citizens, National Association

$41,666,666.33

Fifth Third Bank

$40,000,000.00

Merrill Lynch Bank USA

$31,250,000.00

Societe Generale



$25,000,000.00

Wells Fargo Bank, National Association

$20,833,333.33



TOTAL COMMITMENTS



$1,000,000,000.00

 

 